Citation Nr: 1119766	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Detroit, Michigan RO.  In March 2010, a Travel Board hearing was held before a Veterans Law Judge who is no longer at the Board.  During the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time lapsed, and no additional evidence was received.  The Veteran was offered the opportunity to testify at another hearing before the judge who would decide his appeal; in February 2011 correspondence, he declined another hearing.  The case has been reassigned to the undersigned.  

The July 2008 rating decision on appeal declined to reopen the claim of service connection for PTSD, and the RO has developed that matter for appellate consideration.  That rating decision also separately declined to reopen service connection for a variously diagnosed psychiatric disability.  The RO interpreted the Veteran's subsequent notice of disagreement (NOD), received in August 2008, as limited to the matter of reopening of the claim of service connection for PTSD.  On close review of his correspondence, the Board found nothing that makes it clear he was indeed limiting his appeal to the entity of PTSD.  See 38 C.F.R. § 20.201.  Accordingly, and in light of the holding by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that the matter of service connection for a variously diagnosed psychiatric disability is likewise on appeal (but is not ripe for consideration by the Board); the issues are characterized accordingly.  

The matters of whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability other than PTSD, and service connection for PTSD on de novo review, are being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if any action on his part is required.  


FINDINGS OF FACT

1.  An unappealed March 2000 Board decision denied the Veteran's claim of service connection for PTSD, based essentially on findings there was no credible corroborating evidence of a stressor event in service; an unappealed October 2006 rating decision declined to reopen the claim.  

2.  Evidence received since the October 2006 rating decision includes copies of personnel records showing conduct violations and performance decline in service after the alleged personal assault stressor event in service occurred (that may tend to corroborate the Veteran's accounts of such stressor) and lay statements describing changes in his behavior after service; the evidence relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Historically, an October 1994 rating decision denied the Veteran's claim of a variously diagnosed psychiatric disability, to include PTSD, based essentially on findings that there was no evidence of a diagnosis of such disability, and no credible corroborating evidence of a stressor event in service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  A March 2000 unappealed Board decision continued the denial essentially because there was no credible corroborating evidence of a stressor event in service.  That decision is also final.  38 U.S.C.A. § 7104.  Subsequent rating decisions, most recently in October 2006, continued the denial, all essentially finding that there was no credible corroborating evidence of a stressor event in service, and the Veteran had not engaged in combat.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104,  7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between the current disability and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence of record at the time of the October 2006 rating decision included the Veteran's STRs, which show a June 1972 diagnosis of situational anxiety (due to being stationed in Germany), with no evidence of mental disease; personnel records showing his conduct and efficiency ratings were excellent from November 1971 to early-February 1972, and unsatisfactory from late-February 1972 to separation from active service; Social Security Administration records showing a diagnosis of PTSD; VA treatment records showing a diagnosis of, and treatment for, PTSD; and statements from the Veteran.  

Evidence received since the October 2006 rating decision includes VA treatment records showing a diagnosis of PTSD due to military sexual trauma; statements from the Veteran indicating his performance in service worsened after the stressor event; additional personnel records (not previously associated with the claims file) showing the Veteran received punishment for various conduct and uniform violations; August 2008 correspondence from the Veteran's mother stating he was withdrawn after service, became violent, and engaged in substance abuse; a December 2008 private treatment psychosocial assessment and employability evaluation noting the Veteran's performance and behavior declined after the stressor event; and sworn testimony at the March 2010 Travel Board hearing that his uncle noticed a change in his behavior after service (p. 6, 10 hearing transcript), and that he used drugs (p. 13) and became more violent (p. 12) after the stressor.  

The Board finds that the evidence received since the October 2006 rating decision is both new and material.  It was not before agency decision-makers in October 2006, and therefore is new.  The Board notes that the March 2000 Board decision cited personnel records that showed the Veteran's conduct and efficiency ratings declined beginning late-February 1972.  However, no further analysis was provided regarding a decline in his ratings during service as possible corroboration of his stressor.  Evidence received since the October 2006 rating decision also includes evidence that the Veteran's behavior worsened (including personnel records that are potentially corroborative) after the occurrence of the alleged stressor event in service (and that such a change in behavior would be consistent with the stressor), and for purposes of reopening is presumed credible and competent.  See Justus, 3 Vet. App. at 513.  Hence, it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD (and raises a reasonable possibility of substantiating the claim).  Therefore, the additional evidence received is both new and material, and the claim of service connection for PTSD may be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.  


REMAND

As was indicated above, in August 2008, the Veteran filed a NOD with a July 2008 rating decision that declined to reopen his claim of service connection for a variously diagnosed psychiatric disability.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  The Board notes that if the Veteran timely perfects an appeal in the matter, and it is reopened (and because the claim of service connection for PTSD is reopened and now subject to de novo review), under the Court's precedent in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the matters become a single claim of service connection for a variously diagnosed psychiatric disability (to include PTSD and all other psychiatric diagnoses shown by the record).  

VA treatment records include assessments of PTSD based on an alleged sexual assault in service which has not been corroborated.  The Veteran's statements indicate that while stationed in Germany he was assaulted by several (3 or 4) fellow servicemen.  The Veteran's service personnel records confirm that he was stationed in Germany from February 1972 until his separation (April 1973).  

38 C.F.R. § 3.304(f) provides that if a PTSD claim is based on in-service personal assault, evidence from other sources other than service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  

The Veteran's service personnel records reflect that it was recommended (but denied) that he be separated for unfitness; he was discharged from service for unsuitability in accordance with Army Regulation 635-200.  His personnel records also reflect that in October 1972 he was demoted to E2 (presumably as a result of various, and of record, violations during service).  A medical opinion is needed to determine whether such activity is consistent with the kind of behavior changes that may constitute credible evidence of the claimed stressor assault.  

Additionally, the Veteran testified at the March 2010 Travel Board hearing that his uncle noticed a change in his behavior after service.  He was granted a 60-day abeyance to submit a statement from his uncle.  He has not yet done so.  

Finally, relevant VA treatment records are constructively of record, and must be secured and reviewed for a complete picture of the disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue an appropriate SOC in the matter of service connection for a psychiatric disability other than PTSD (advising the Veteran that such matter is not yet before the Board, and will only be before the Board if he timely submits a substantive appeal in the matter).  If he timely perfects his appeal, and the matter is reopened, the matter on appeal should be characterized as entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD, and should then encompass all psychiatric diagnoses shown by the record.  

2. The RO should obtain for association with the claims file updated (since January 2009) records of any VA treatment the Veteran may have received for PTSD and other variously diagnosed psychiatric disabilities.  

3. The RO should afford the Veteran further opportunity to submit a statement from his uncle (corroborating that after separation from service he had changed as a person).  

4. The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the RO should advise the examiner that the Veteran is claiming PTSD based on military sexual assault.  The examiner should provide an opinion responding to the following: 

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  

b) Please indicate whether the Veteran's documented discharge for unsuitability (and events leading up to it) constitutes evidence of behavior changes described in 38 C.F.R. § 3.304(f) as supporting evidence of a personal assault stressor event.  

c) Does the Veteran have PTSD based on a stressor event of being sexually assaulted in service?  Please discuss the stressor and symptoms that support any such diagnosis.  

d) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability(ies) is(are) at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/documented events therein.  

The examiner must explain the rationale for all opinions offered.  

5. The RO should then readjudicate (considering the consistency and credibility of the accounts of the claimed stressor assault, as well as any other reasons for the Veteran's decline in his performance during active service) the matters on appeal (to encompass all psychiatric diagnoses other than PTSD, if, and only if, the Veteran timely perfects the appeal as to such matter, and such is reopened, in accordance with Clemons).  If either claim remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


